Citation Nr: 1738061	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-27 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to a compensable disability rating for abscess right anterior tibial region, postoperative with scar ("right leg scar").

4. Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to an initial compensable disability rating for right ear hearing loss.

7. Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The October 2010 rating decision granted service connection for right ear hearing loss, assigning a noncompensable rating effective August 20, 2009; denied service connection for left ear hearing loss, tinnitus, a lung disorder, and nonservice-connected pension; and denied a compensable rating for a right leg scar.  The Veteran appealed the initial rating assigned for his right ear hearing loss and the denial of his service connection and nonservice-connected pension claims.

The December 2011 rating decision denied service connection for a right knee disability, and continued the noncompensable rating for a right leg scar.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is associated with the claims file.

The issues of service connection for a lung disorder and a right knee disability; nonservice-connected pension; and a compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's left ear hearing loss is related to active military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to active military service.

3.  The evidence is at least evenly balanced as to whether the Veteran's right leg scar more closely approximates one scar that is painful or unstable.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 10 percent rating, but not higher, for a right leg scar have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DC) 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As it pertains to the claims for service connection for tinnitus and left hearing loss, given the favorable actions taken below concerning the claims for entitlement to service connection, the Board will not discuss further whether those duties have been accomplished.  

In regards to the claim for an increased rating for right leg scar, neither the Veteran nor his representative have raised any issues with regard to the duty to notify or duty to assist, and no such issues are raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection for Left Ear Hearing Loss and Tinnitus

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a); VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (Mar. 2, 2017) (noting that Compensation Service has determined that sensorineural hearing loss constitutes an organic disease of the nervous system); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'"). 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims (Court) in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See id.

Service treatment records (STRs) include an enlistment report of medical examination in May 1974 with puretone audiometry test results as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5
5
5
N/A
30
LEFT
15
15
5
N/A
10

A September 1978 report of medical examination documents puretone audiometry test results as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5
5
5
15
45
LEFT
5
5
10
15
15

An October 2009 VA audiological examination reflects in-service noise exposure from firing range, aircraft engines, factory/plant noise, construction work, machine shop, power tools, and helicopters.  Post-service noise exposure included carpentry tools, power tools, chainsaws, power lawn mower, weed eater, and leaf/grass blower.  The Veteran stated that he had "periodic" hearing loss.  The pure tone audiometry test results were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
15
15
20
50
70
LEFT
20
15
20
60
55


The results of the speech discrimination score (Maryland CNC word list) were as follow:

RIGHT EAR
84%
LEFT EAR
72%

The examiner noted that the Veteran separated from the military in 1978 with a mild hearing loss at 4000 Hz in the right ear, and otherwise normal hearing bilaterally.  There were no other hearing evaluations found to define the hearing loss at 4000 Hz in the right ear as a shift in hearing or no change, but the Veteran reported working as a boatswains mate with routine of use chippers and grinders.  He also reported that the tortilla factory he worked in from 1978 to 1980 had loud machinery.  The examiner opined that since there were no interim hearing tests to verify the shift in hearing at 4000 Hz in the right ear, that it was at least as likely as not that military noise exposure contributed to the decrease in hearing at 4000 Hz in Veteran's right ear, but did not aggravate the hearing in the left ear since there was no documentation of change in hearing at discharge in that ear.  The Veteran denied any tinnitus.

During his November 2016 hearing, the Veteran explained that he did not know the meaning of the word "tinnitus," but that he had had ringing in his ears starting in service and continuously thereafter, especially at night.  He also testified that he had first noticed left ear hearing problems in service.

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus and left ear hearing loss disability.  The audiometric findings on the October 2009 VA examination reflects that the auditory threshold in at least one frequency in each ear was 40 decibels or greater.  He has thus met the current disability requirement.  Further, at his October 2009 VA examination and March 2017 Board hearing, the Veteran contended that he had ringing in his ears, which had started in service and had continued to the present.  

In addition, the Veteran reported that he was exposed to noise exposure such a cranes, sanding and grinding from the decommissioned ships, and things backfiring.  The Board notes that while the Veteran's STRs do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Gottveit v. Brown, 5 Vet. App. 91 (1991).  Thus, the question is one of nexus.

Concerning his claim for service connection for tinnitus, during his November 2016 Board hearing, the Veteran reported that he first noticed his tinnitus during service.  Further, as addressed above, the Veteran explained that he did not know what "tinnitus" was when he was asked about it at his VA examination, but that he had had ringing in his ears since service.  As such, the Veteran has sufficiently explained the discrepancies in his statements regarding the onset and current existence of tinnitus.  The Board finds his assertions that he experienced tinnitus during service to be competent, and that there is no reason to question the veracity of the Veteran's assertions in this regard.  As such, the assertions are deemed credible.  Therefore, while there is no documented evidence of tinnitus during service, there are competent, credible lay assertions indicating that tinnitus manifested during service, and service connection is warranted for tinnitus. 

In regards to the left ear hearing loss, the audiological examinations from September 1978 show a threshold shift in the left ear of 5dB at 2000Hz.  In addition, the Board notes that there is a negative medical nexus opinion regarding the etiology of the Veteran's left ear hearing loss.  While the October 2009 VA examiner accorded great weight to the fact that the Veteran's hearing was normal at separation, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley, 5 Vet. App. at 159.  The reliance on the absence of hearing loss in service lessens the probative weight of the medical opinion.  In addition, the Veteran testified at his November 2016 hearing that he first started to experience hearing loss during service, and that he has had "periodic" hearing loss since then.

The evidence is thus at least evenly balanced as to whether the Veteran's left ear hearing loss and bilateral tinnitus are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left ear hearing loss disability and bilateral tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Increased Rating for Right Leg Scar

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's right leg scar is currently rated as noncompensable under DC 7805, which instructs to evaluate the effects of scars under DCs 7800, 7801, 7802, and 7804.  Here, the Veteran's scar is to his right leg and has been described as linear and superficial.  As such, DCs 7800 (scars of the head, face, or neck), 7801 (deep and nonlinear), and 7802 (superficial and nonlinear) are not for application.  As such, his right leg scar should be rated under DC 7804 for unstable or painful scars.  See 38 C.F.R. § 4.118.

Under DC 7804 provides that one or two scars that are unstable or painful are rated as 10 percent disabling.  Three or four scars that are unstable or painful are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

A March 2010 VA examination report reflects a right shin scar with no pain or skin breakdown.  The examiner noted that the scar was located on the lateral aspect of the Veteran's right anterior shin; and that it was superficial, non-adherent, and nontender.  The scar measured 1.1 centimeters (cm) in width by 3.6cm in length.  The area of the scar was less than 36 square inches (sq. in.) (39 sq. cm.); superficial; and had no inflammation, edema, keloid formation, or other disabling effects.

A November 2011 VA examination report documents pain but no skin breakdown.  The Veteran reported that he experienced tightness, itching, pain, and tenderness around the scar.  The Veteran stated that the pain from his scar limited his physical activities.  On examination, the examiner noted a scar over the right anterior mid-tibial region that measured 2cm by 1cm.  The scar was linear, not painful, and superficial with no underlying tissue damage.  There was no inflammation, edema, keloid formation, disfigurement, or limitation of motion or function due to the scar.  The examiner found that the Veteran's condition was active with subjective factors of tightness, itching, pain, tenderness around the scar; and objective factors of well-healed scar and slight tenderness to palpation.

During his November 2016 hearing, the Veteran testified that he had pain in the scar, and explained that the pain was like throbbing in the inside of the leg due to numbness.

As an initial matter, the Board notes that the March 2010 VA examiner did not address the Veteran's contention that he experienced pain from his scar.  While November 2011 VA examiner noted the Veteran's subjective reports of pain to the scar, he stated that an objective examination of the Veteran revealed no pain, underlying tissue damage, inflammation, edema, keloid formation, disfigurement, or limitation of motion or function due to the scar.  Nevertheless, the examiner noted objective evidence of tenderness to palpation of the scar.  Further, the Veteran stated during his November 2016 hearing that he experienced pain due to numbness from his scar.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include symptoms such as pain and numbness relating to his scar.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1376-77.  Therefore, the evidence is at least evenly balanced as to whether the Veteran's scar on his right leg more closely approximates one scar that is painful or unstable under DC 7804.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a 10 percent rating for the Veteran's right leg scar is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A rating higher than 10 percent is not warranted because there is no evidence or argument that the Veteran has more than one scar which is painful or unstable that would more nearly approximate the criteria for a higher rating under any potentially applicable diagnostic code.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to a rating of 10 percent, but not higher, for abscess right anterior tibial region, postoperative with scar, is granted subject to controlling regulations governing the payment of monetary awards.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims 

Right Ear Hearing Loss

In his November 2016 hearing, the Veteran testified that his hearing loss had worsened and requested a new VA examination to assess the severity of his condition.  The Board notes that the last VA audiological examination was in October 2009, over seven years ago.  As such, the Board finds that a new VA examination is necessary to properly assess the severity of the Veteran's hearing loss, for which he is not service connected in both ears. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  

Lung

The Veteran contends that he has a lung disability due to service, specifically due to exposure to asbestos.  STRs in January 1977 reveal an assessment of upper respiratory infection (URI), rule out possible early bronchitis, for three days.  In February 1977, the Veteran's URI continued with productive cough, green sputum, and congestion.  In April 1977, the Veteran presented with coughing, mainly at night, for six months, which he did not think was associated with a cold.  He was assessed with night cough, rule out tuberculosis, and "? Allergic [symptoms]."

A March 2010 VA examination report reflects abnormal breath sounds, but no history of respiratory problems; the examiner did not provide any lung or respiratory diagnosis.  During his November 2016 hearing, the Veteran explained that as a boatswain's mate, he was sanding and cleaning the ship, readying it to be decommissioned.  He testified that he first started having breathing problems during service, which continued to the present; and that while they were given masks, they often did not wear them.  He also stated that he had to clean oil leaks and breathed in the fumes.  In addition, the undersigned Veterans Law Judge noted into the record that the Veteran had been "breathing heavily" for the whole of his testimony.

Given the Veteran's STRs documenting in-service respiratory problems, as well as the March 2010 VA examination noting abnormal breathing and the Veteran's labored breathing during his November 2016 hearing, the Board finds a remand is warranted to conduct a VA examination and obtain an opinion to address the nature and etiology of any current lung or respiratory disorder.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Right Knee Disability

The Veteran contends that he has a right knee disability that is due to service.  Specifically, the Veteran reported that he was on guard duty in the rain when he slipped and fell while climbing a ladder, injuring his right knee, leg, ankle, and foot.  He stated that because of the severity and inflammation, he was operated on and remained on light duty.  The Veteran is currently diagnosed with degenerative joint disease (DJD) of the right knee.  

STRs in December 1976 reflect that the Veteran was struck in the right thigh during a basketball game, and complained of increased right knee pain.  The Veteran was assessed with contusion of the right thigh, to rule out tendon or ligament strain.  In September 1978, there Veteran injured his right knee while playing football, with right knee pain with popping.  X-rays appeared normal.

A November 2011 VA examination report reflects that it was less likely than not that the Veteran's right knee disability was due to the right knee incident noted in the STRs.  The examiner noted that it had been 33 years since the Veteran was discharged, and that STRs showed only one right knee incident noted as "[rule out] ligament or tendon strain."  The examiner stated that the Veteran's in-service right lower leg abscess would not cause right knee DJD.  

During his November 2016 hearing, the Veteran testified that he injured his right knee during service while playing sports, and that he had problems with the knee since then.  He explained that his knee would swell, and that he had problems with the knee specifically, and that not the tibia.  Further, the Veteran alleged that his current right knee disability was due to the accumulated effect of playing sports during service.  

While the November 2011 VA examiner opined that the Veteran's right leg abscess would not cause right knee DJD, he did not provide an opinion as to whether the Veteran's in-service sports injuries resulted in or caused the Veteran's current right knee DJD.  Further, the VA examiner incorrectly noted that there was only one in-service right knee incident, when STRs show there are at least two separate incidents.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (explaining that service connection requires some evidence of an in-service event, injury, or disease); 146 CONG. REC. H9912 , H9917 (daily ed. Oct. 17, 2000) (statement of Rep. Evans) (discussing the Veterans Claims Assistance Act of 2000 and explaining that the law would require the Secretary to provide a medical examination on nexus to a veteran who (1) has evidence of arthritis of the knee and (2) indicates the condition was due to his in-service duties as a paratrooper).  

As such, the Board finds that a remand is necessary to obtain an addendum opinion addressing the nature and etiology of the Veteran's right knee DJD as it relates to his in-service injuries due to sports.  McLendon, 20 Vet. App. at 81.

Nonservice-connected Pension

The Veteran contends that he is unemployable and therefore eligible for nonservice-connected pension benefits.  The Veteran was originally denied his claim because the AOJ found that the Veteran reported doing yard maintenance part- to full-time and described no limitations working or in activities of daily living, and that while he indicated that he was "limited in employment opportunities due to disabilities," he did not claim that he was no working.

During his November 2016 hearing, the Veteran explained that he last worked full-time in 2000-2002, and that he was doing yardwork for some money because could not really last long on any other job.  He also stated that he was currently working at Jack-in-the-Box doing maintenance for 12-hours a week.  He contended that a combination of his knee and breathing problems prevented him from working because he had difficulty getting up and bending down, as well as breathing.  The Board notes that the claims for a right knee disability and a lung disorder are being remanded, and as such, the claim for nonservice-connected pension is inextricably intertwined with these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Nevertheless, the Board notes that nonservice-connected pension benefits include a consideration of all of the Veteran's disabilities, both service-connected and nonservice-connected, consideration of the Veteran's nonservice-connected disorders is necessary prior to adjudicating a nonservice-connected pension claim.  As such, the Board finds that a VA examination assessing the severity of all his disabilities, both service-connected and nonservice-connected, would be helpful to determine their impact on the Veteran's ability to function and perform tasks in a work setting.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his hearing loss.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

2.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of his claimed lung disorder.  

The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examination should be conducted in accordance with the current disability benefits questionnaire. 

After reviewing the record, the physician should indicate whether any lung/respiratory disability is at least as likely as not (i.e., a 50 percent probability or greater) due to or the result of service, to include exposure to asbestos, or are otherwise related to the Veteran's military service.  

The physician should address the Veteran's statements of in-service duties, to include sanding and cleaning up oil spills, and continuity of symptomatology since service.  The examiner must provide reasons for each opinion given.

3.  Request an opinion from an appropriate physician as to the etiology of the Veteran's right knee disability.

The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the physician should indicate whether the Veteran's right knee disability is at least as likely as not (i.e., a 50 percent probability or greater) due to or the result of in-service duties, to his in-service sports injuries, or are otherwise related to the Veteran's military service.  

The physician should address the Veteran's statements of in-service injury and continuity of symptomatology since service.  The examiner must provide reasons for each opinion given.

4.  Schedule the Veteran for a VA examiner with an appropriate VA examiner to assess the severity of his disabilities, the permanence of each of these disabilities, and their impact on his ability to function and perform tasks in a work setting.  The examiner should specifically provide information concerning whether the Veteran has disability that is reasonably certain to continue throughout his lifetime.

5.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


